Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 1 of 18

EXHIBIT A
Document 1-1 Filed 04/10/19 Page 2 of 18

5:19-cv-01538-JLS
Case wv MIB « KL

 

 

 

 

 

SET UP SHEET
gs
CALLER fi hd Stave Afni
ADDRESS
WITNESS
PHONE ADORESS

 

 

 
  
 

 

 

Sve Vices PHONE

RENTER | vest} hg
ADDRESS

 

 

PHONE UNIT.

DRIVER Walaun Cage. LOCATION CODE
ADDRESS

 

 

 

PHONE

D/A ila lao is
P| ACCIDENT Location. £- “7 ym
Ch Witas v. lhe ‘ rd

 

 

 

cuamanr AGI, Ande | Rout

CLMT. ADDRESS

 

 

 

PHOME

ACCIDENT DESCAPTION i aust _ ler _ Obt}iee

CLMMANT TPE: Cat) 20 iP UTHER

 

 

INEFIAL AWS OATE EMTERED _

DATE 3dZ- gp 44 ENTERED BY __

VISIGHED

reruerons. [yo 3 29 ft Ln nash dhe . oe

APB et teem a dep

 

 

 
Ts a i mee ge gen tome ne “| TT ee Te I ee eae q

Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 3 of 18

aol BUG2
FINE ANI STAUD LLC

. Ww Sfiafiq
ATTORNEYS AT LAW

PERSONAL INJURY, WORKERS COMPENSATION, AND CIVIL LITIGATION

 

 

. THropors C. Levy?!
ROBERT BP. Fing 1333 RACE STREET Any 3S. Soren

 

Davin W. FINE - Annorew PF, Rosin®
DAVIO M. BANSWEET PHILADELPHIA, PA 19107-1585 Paraice M. Bian
ROBIN A. FEENEY PHONE: (215) 665-0106
FreoA RB. Musticr® Fax? (215) G65-13593 LOWS SAMUEL FINE (GEctaseD)
E-MAIL! LAWGFINEANDSTAUD.COM ALGVEIUS J. STAUG (DECEASED)
WEB! WWW. FINEANDSTAUD. COM cae RCM AM THIby Aawbeaey
March 7, 2019
VIA CERTIFIED MAIL
Ryder Truck Rental
3100 Industrial Parkway
Jeflersonville, IN 47130
RE: Julianne F. Trout v. William C. Carter, Jr., et al
Mareh Term, 2019, No, 747 7

Dear Sir or Madam:

Please be advised thal your company has been sued in the Court of Common Pleas of
Philadelphia County. Enclosed please find a copy of the Civil Action Complaint which you have
twenty (20) days to file an answer from the date of this letter. | suggest that you forward these
documents to your atlorney as soon as possible.

Should you have any questions or concerns, please fecl free to contact me immediately.

Very truly yours,

FINE AND STAUD LLC

 
 
  

THEODORE
TCI Ale
Enclosure

Certified Receipt No. 7017 2680 0000 5720 6922

CELEBRATING SIXTY YEARS OF SERVICE TO CLIENTS

a

 

weitere
 
 

Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 4 of 18

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Court of Common Picas of Philadelphia County
Trial Division
Civil Cover Sheet , ) /
RCAINTIFF'S RAME ~ | DEFENDANT'S NAME
JULIANNE EF. TROUT WILLIAM ¢. CARTER JB :
: "PLAINTIFP'S AQURESS — ee DEFENDANTS ADORE
{| £6 CHERRY STREET 43 SOUTH BUBONT ROAD
PROEWIXVELLE PA 19460 CARNEY'S POINT NW G8069
PLANTIEE'S NAME SSS * DEFENDANTS NAME —_
CROWLEY SERVICES
PLAINTIFF'S ADDRESS DEFENDANTS ADDRE:
100% TANCAETER AVENUE
ARRWYN PA 29912
cnet spa remeariresmnunrenutee
” PLAINTIFF'S NAME DEFENDANTS NAME
CROWLEY HOLDINGS LLG
- PLAINTIEPS ADDRESS fa NE Ur RE tet I One DEFENDANT'S ADDRES renee IEC regres tweet Ee fnld S UEIPRES aT eeseers ea tance
1001 LANCASTER AVENUE
BERWYN PA 19312
“TOTALNUMBER OF PLAINTIFFS «=| TOTAL WUMBER OF DEFGNDANTS | COMMENCEMENT OF ACTION ” ‘
1 6 ari Complaint [2] Hetition Action Tl Notise of Appent
: , [J weit of Summons C24 Tronster from Other Jurisdictions
" AMMUNT IN CONTROVERSY COURT PROGRAMS
: cl CD Arhlisation C2 slags Ton . EB commerce EJ senlenen
: $50,800.08 or [ess Gd sury C} Savings Action ©} Minor Coon Appeat CJ stinors
TE] Mare than $50,000.00 £1 Nun-Jury CI tetition oo CY stonmory Appeals CI wtsurvivat
MNT anwar er pee i cece a a vom amperes ht temas a
CaselyPeaNDCODE = —SSSst=C~C~CS~S<S<S;=<SC;<CS*S*s*S*SSSSS - —— ee
2V = MOTOR VEHICLE ACCIDENT
BYATUTORY BANIS FOR CAUSE GF ACTION ~ ° ~ —
RELATED PENDING CASES (LIST BY CASE CAPTION ANDOOGKETNUMBERD === ULES — 1S CASE SUBJECT TO
COORDINATION ORDER?
PROPROTHY | monn?
MAR 06 2019
i
A. SILIGRINI
| TO THE PROTIONOTARY!
: Kindly enter my appearance on bchulf of PlaintiffyPetitioner/Appellant: JULIANNE EF TROUG
B
Papers may be served atthe address set forth below,
"NAME GF PLAINTIFPSPETITIONERSIAPPELLANTSATIORNEY  =—=ss=<«*“‘é‘“ ORES —_ 7 .
THEODORE C. LEVY FING AND STAUD LLC
© manny vide earn een mn nen eigenen nanan ee ogee si 1333 RACE STREET
. BHONE NUMBER j PAX NUMBER PHILADELPHIA PA 19107
(225) 665-0100 » (215) 665-1393
SUPREME COURTADENTIFIGATIONNO, = : 7.” BMALADORESS =
311794 tievyafineandstaud,.com
“SIGNATURE OF FILING ATTORNEY OR PARTY — DATE SUBNNTTED
THEODORE LEVY | Wednesday, March 06, 2019, 03:50 pm

 

 

 

 

Toe tenn sone eee BINAL GOPY (Approved by the Prothonotary Clerk)
 

L

oy

Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 5 of 18

COMPLETE LIST OF DEFENDANTS:

i.

2.

a.

WILLIAM C. CARTER JR
48 SOUTH DUPONT ROAD
CARNEY'S POINT NJ 08069
CROWLEY SERVICES
1001 LANCASTER AVENUE
BERWYN PA 19312
CROWLEY HOLDINGS LLC
1001 LANCASTER AVENUE
BERWYN PA 19322

. CROWLEY HOLDINGS TNE

$487 REGENCY SQUARE BOULEVARD
JACKSONVILLE FL 32225

RYDER TRUCK RENTAL
3100 INDUSTRIAL PARKWAY
JEFFERSONVILLE IN 47130

RYDER TRUCK RENTAL, INC
11690 NW 105TH STREET
MEDLEY FL 343378

 

 
L

Case 5:19-cv-01538-JLS

FINE AND STAUD, LLC

BY: Theodore C, Levy, Esquire
Altorney LD: 311794

BY: Amy &. Soll, Esquire
Attorney (.D.: 63039

1333 RACE STREET
PHILADELPHIA, PA 19107-1585
215-665-0100

tle fingandstaud.co

asoll@ifineandstaud, com

Document 1-1 Filed 04/10/19 Page 6 of 18

 

JULIANNE F, TROUT
16 Cherry Street
Phoenixville, PA 19460

Vv.

WILLIAM C, CARTER JR,
48 South DuPont Road
Carney’s Point, NJ 088069-2208

&
CROWLEY SERVICES
1001 Lancaster Avenue
Berwyn, PA 19312

&
CROWLEY HOLDINGS, LEC
1001 Lancaster Avenue
Berwyn, PA 19912

&

CROWLEY HOLDINGS, INC.
9487 Regency Square Boulevard
Jacksonville, FL 32225

&
RYDER TRUCK RENTAL
3100 Industrial Parkway
Jeffersonville, IN 47130

&

RYDER TRUCK RENTAL, INC.
11690 NW 105" Street
Mediey, FL. 33178-1103

NOTICE

+
4

we

ATTORNEYS FOR PLANER Ung abseeret by the
offiaa DB, \Judieiaa 2 Records
06 HAR OLS 03: 50 pm
INT

hic is Fred

re SE.
Mans se

ASSESSMENT OF DAMAGES
HEARING IS REQUIRED

MAJOR JURY

PHILADELPHIA COUNTY
COURT OF COMMON PLEAS
MARCH ‘TERM 2019

NO.

JURY TRIAL DEMANDED

NOTICE TO PLEAD

You have been sued in court. If you wish to

defend against the claims set forth in the following

pages, you must take action within twenty (20)

days afier this compluint and notice are served, by

AYVISO

"Le hand demandado a usted en la
corte. Si usted quicre defenderse de estas
demandas expuestas en las pdpines
siguientes, usted tiene veinte (20) dias de

Case [D: 190300747
ey

ot

Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 7 of 18

entering 4 written appearance personally or by
attorney and filing in writing with the court your
defenses or objections to the claims set forth
against you.

You are warned that if you fail to do so the cuse
may proceed wilhoui you and a judgment may be
entered against you by the court without further
notice for any money claimed in the complaint or
for-any other claim-or relief requested. by the
plaintiff, You may lose money or property or
other righls important to you.

YOU SIIOULD TAKE TIUS PAPER TO YOUR
LAWYER AT ONCE. IF YOU DO NOT HAVE
A LAWYER OR CANNOT AFFORD ONE, GO
TO OR TELEPHONE THE OFFICE SET
FORTH BELOW TO FIND OUT WHERE YOU
CAN GET LEGAL HELP. THIS OFFICE CAN
PROVIDE YOU WITH INFORMATION
ABOUT HIRING A LAWYER.

If YOU CANNOT AFFORD TO HIRE A
LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION
ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS
AT A REDUCED FEE OR NO FEE.

PHILADELPHIA BAR ASSOCIATION
Lawyer Referral & Information Service
110] Market Strect, 11th Floor
Philadelphia, PA 19107

(215) 238-6333 TT Y# (215) 451-6197

plazo al partir de la fecha de la demanda
y Ja notificacién, Hace falta asentar una
comparencia escrita o on persona o con
un abogado y entregar a la corte en forma
escrita sug defensas 0 sus objeciones a las
demandas on contra de su persona. Sea
avisndo que si usted no se defiende, la
corte tomara medidas y puede continuar
la demanda en conira suya sin previo
aviso.o- natificacién. .-Adernds, Ja. corte
puede decidir n favor del demandante y
requiere que usted cumpla con todas las
provisiones de esta demanda. Usted
puede perder dinero o sus propicdades u
otros derechos importantes para usted.

LLEVE ESTA DEMANDA A UN
ABOGADO INMEDIATAMENTE, — SI

NO TIENE ABOGADO O SI NO.

TIENE EL DINERO SUFICIENTE: DE
PAGAR TAL SERVICIO, VAYA EN
PERSONA © LLAME POR
TELEFONO A LA OFICINA CUYA
DIRECCION SE ENCUENTRA
ESCRITA ABAJO PARA AVERIGUAR
DONDE SE PUEDE CONSEGUIR
ASISTENCIA LEGAL.

ASOCIACION DE LICENCIADOS DE
FILADELFIA

Servicio De Referencia E. Informacion
1101 Market Street, 11th Floor

(215) 238-6333 TTY# (215) 451-6197

Case ID: 190300747
Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 8 of 18

FINE AND STAUD, LLC

BY: Theodore C. Levy, Esquire ATTORNEYS FOR PLAINTIFF
Attorney LD: 311794

BY: Amy 5. Soll, Esquire

Atierney 1,D.: 63039

 

1333 RACE STREET ASSESSMENT OF DAMAGES
PHILADELPHIA, PA 19107-1585 HEARING IS REQUIRED
215-665-0100
ile fineandstaud,com MAIOR JURY
ssoll@iincandstaud.com
JULIANNE F. TROUT 3 PHILADELPHIA COUNTY
16 Cherry Street : COURT OF COMMON PLEAS
Phoenixville, PA 19460 :
: MARCH TERM 2019
Vv,
NO.

WILLLAM €. CARTER JR, :
48 South DuPont Road : JURY TRIAL DEMANDED o
Camey’s Point, NJ 088069-2208 i al

& ;

CROWLEY SERVICES
1007 Tancaster Avenue Da
Berwyn, PA 19312 :
&
CROWLEY HOLDINGS, LLC
1601 Lancaster Avenue
Borwyn, PA 19312
& :
CROWLEY HOLDINGS, INC, \
9487 Regency Square Boulevard :
Jacksonville, FL 32225
&
RYDER TRUCK RENTAL
3100 Industrial Parkway
Jeffersonville, IN 47130
&
RYDER FRUCK RENTAL, TNC,
11690 NW 105" Street
Medley, FL 33178-1103

COMPLAINT IN CIVIL, ACTION
2V/MOTOR VEHICLE +

I: PARTIES

!, Plaintiff, Julianne F, Trout, is an adult individual residing at the above stated address.

Case ID: 190300747
L

Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 9 of 18

2 Defendant, William C, Carter, Jr. is an adult individual residing at the above stated

address.

3, Defendant, Crowley Services, is a corporation or other business entity with offices at the
above stated address that regularly conducts business Philadelphia County, Commonwealth of
Pennsylvania.

4, Defendant, Crowley Holdings, LLC, is a limited liability company or other business

entity with offices al the above stated address that regularly conducts business Philadelphia County,

Commonwealth of Pennsylvania,

5, Defendant, Crowley Holdings, Inc., is a corporation or other business entity with offices

at the above stated address that regularly conducts business Philadelphia County, Commonwealth of
Pennsylvania.

6. Defendant, Ryder Truck Rental; is a corporation or other business entity with offices at
the above stated address that regularly conducts business Philadelphia County, Commonwealth of
Pennsylvania,

7, Defendant, Ryder Truck Rental, Inc. is a corporation or other business entity with offices
al the above stated address that regularly conducts business Philadelphia County, Commonwealth of
Pennsylvania.

8, At all times relevant, Defendant, William C. Carter Jr. was acting as the agent of and on
behalf of Defendants, Crowley Services, Crowley Holdings, LLC, Crowley Holdings, inc., Ryder
‘Truck Rental, and Ryder Truck Rental, Inc. and Defendants were acting by and through their agent,
Defendant William C. Carter, Je, who at all times was acting within the course and scope of his agency
and on behalf of Defendants Crowley Services, Crowley Holdthgs, LLC, Crowley Floldings, Ine.,
Ryder Truck Rental, and Ryder Truck Rental, Jac., in the operation of Defendants’ vehicle, and

Defendants Crowley Services, Crowley Holdings, LLC, Crawley Holdings, Inc., Ryder Truck Rental,

Case 1D: 190300747
1 a mee ns ” Se 1 a a a

Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 10 of 18

and Ryder Truck Rental, Inc. are vicariously liable for the negligent operation of their vehicle by

William C. Carter, Jr.

il. JURISRICTION AND VE ic
9, Jurisdiction and Venue are proper in the Courl of Common Pleas of Philadelphia County,
Commonwealth of Pennsylvania in that Defendants regularly conduct business in Philadelphia County,

Commonwealth of Pennsylvania, and this crash occurred in Pennsylvania.

: RATIVE FACT

10. On or about January 29, 2018, at approximately 5:20 am, Plaintiff was operating, a motor
vehicle traveling in the left lane of Interstate 76 (“7-76”), at or near mile marker 292, in Bowmansville,
Pennsylvania. *

1], Atthe aforementioned time, Defendant, William C. Carter, Jr, was the driver and operator
of a tractor trailer, owned by Delendanis, Crowley Services, Crowley Holdings, LLC, Crowley Holdings,
inc., Ryder Truck Rental, and Ryder Truck Rental, Inc., waveling in the right Jane of 1-76 at or near mile
marker 292, in Bowmansville, Pennsylvania,

12. At the aforementioned time, the right side double wheels dislodged from Defendants’
vchicle, crashing into Plaintiff’s vehicle with great force.

13. Following the collision the police investigation noticed a mechanical failure in the trailer

axle of Defendants’ vehicle which caused the wheel to become dislodged.

od

14, As a direct and proximate result of the negligence and carelessness of Defendants,
Plaintiff sustained serious and permanent injuries which caused” a substantial impairment of bodily
function, Plaintiff's injuries include without limitation, Injuries 1o her muscles, tendons, discs, ligaments,
neck, back, left shoulder, right knee, head, left shoulder sprain and strain, traumatic impingement

syndrome to the Jefi shoulder, rotator cuff tendinitis to the left shoulder, partial thickness (ear of the

Case ID: 190300747
Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 11 of 18

 

supraspinatus in the lefi shoulder, requiring shoulder surgery, cervical disc bulges al C3-4, C4-5, C5-6,
and C6-7, annular tears at C2-3 and C3-4, cervical radiculopathy, lumbar sprain and strain, thoracic
sprain and strain, concussion, post-concussion syndrome, mild traumatic brain injury, dizziness,
concussion related insomnia, concussion related vision disorders, increased stress and anxiety, post-
traumatic stress disorder, and aggravation of preexisting conditions if any, all or some of which are or
may be permanent, Plaintiff also makes claim for such injuries, damages and consequences of which she
has ne present knowledge,

15. Asa further result of this accident, Plaintiff has been or will be obliged to receive and
undergo medical attention and care and to expend varlous sums of money and/or to incur various
expenses for the injuries she has suffered and she may be obliged to continue "to, expend such 1 sums OF
incur stich expenditures for an indefinite time in the future.

16, Asa further result of this accident, Plaintiff has suffered a severe loss of her carnings and

 

of her earning capacity and power.

17. As a direct and reasonable result of this accident, Plaintiff has or may hereafler incur
tinancial expenses or losses which do or may exceed amounts she may otherwise be entitled to receive.
18. Asa further result of this accident, and by reason of the injurics as aloresaid, Plaintiff has
suffered and in the Future may continue to suffer great pain and agony, mental anguish and humillation
and has been, and may in the future, be hindered from altending to her daily duties, function and
occupation, io her great delriment and loss.
19, Plaintiff is deemed to have full tort with the right to recover her ceanamic and non-
economic damages for the following reasons:
a, The injuries she sustained amount lo serious Bodily injury which caused a serfous
impairment of bodily function;
b, The truck that struck Plaintiff was registered out of state; and

c, Plaintiff selected full tort on her automobile coverage.

Case [D: 190300747
Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 12 of 18

 

HOLDINGS, LLC, CROWL RY HOLDINGS. INC, a RYDER. TRUCK RENTAL. AND RYDER

TRUCK RENTAL, ING,

20, ‘The averments of all preceding paragraphs are incorporated by reference as though fully

set forth herein,

21. The aforesaid collision was caused by the individual negligence and carelessness of cach

Defendant, and/or by the joint and several negligence, carelessness, and recklessness of the Defendants

and/or by conduct of Defendant, William C, Carler, Inc., acting as the agent on behalf of Defendants

Crowley Services, Crowley Holdings, LLC, Crowley Holdings, Inc., Ryder ‘Truck Rental, and Ryder

Truck Rental, Inc., and includes but is not limited to the following:

a.

ae

Failing to keep a reasonable and proper lookout for other vehicles operating on
the highway;

Operating said motor vehicle at a high, excessive, imprudent and unsafe rate of
speed under the circurnstances and prevailing conditions in violation of 75 Pa,
C.S.A. §3361, for which Defendant was cited at the accident scene;

Operating the vehicle in excess of maximum speed limits in urban districts or in
exeess of posted speed limits in violation of 75 Pa. C.8.A. §3362,

Faiting io have and maintain the said motor yehicle under proper and adequate
control under the circumstances so that it could stop without endangering other
vehicles on ihe road;

Sd

Driving in careless disregard for the salcty of others, in violation of 75 Pa. C.S.A,

83714;

Driving in reckless disregard for the safety of others, in violation of 75 Pa. C.3.A.

§3714;

g. Failing to properly maintain the truck, causing 4 mechanical failure;

Case 1D: 190300747
Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 13 of 18

h. Failing to properly repair the truck, causing a mechanical failure;
i. Failing to properly secure the wheels to the truck so that (hey would not dislodge
when the truck was being driven,
j. Failure to properly inspect the wheels and axles prior to bringing the truck on the
road;
k. Failing to implement policies and procedures regarding inspections, repairs, and
maintenance of the trucks, especially including the wheels and axles;
I, Negligent hiring and supervision of employees;
m. Negligent training of employees,
n, Allowing truck wheels to become dislodged und strike Plaintiff's vehicle; and
o. Negligence per se for, inter alia, violating the above enumerated cited and other
statutes of Pennsylvania relating to the operation of motor vehicles on the streets
and highways; and
22, Defendants knew or should have known that operating a tractor trailer that was not
properly maintained and repaired could cause others on the road to suffer serious injuries or death,
23. Defendants knew or should have known that operating a tractor trailer that was not
properly inspecied could cause athers on the road to suffer serious injuries or death.
°4.  Detendants knew or should have known that failing to properly maintain the wheels and
axles of their vehicles could cause others on the read to suffer seriaus injuries or death.
25, Defendant's actions demonstrate recklessness and malice to Plaintiff's health and weil
being.
26. By driving a vehicle that Defendants knew or Ifad reason to know was unsafe, the

Defendants demonstrated recklessness, creating an unreasonable risk of physical harm to Plaintiff and

others similarly situated.

Case HD: 190300747
yo Ca en

Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 14 of 18

 

27. Punitive damages are necessary in order to punish Defendants for their recklessness and
malice, as well as deterring Defendants from acting in this manner in the future

2B. As a direct and proximate result of Defendants’ reckless and willful disregard for the
rights and safely of the public, and in more particular Plaintiff, Julianne F. Trout, Plaintiff suffered serious
and permanent injuries as described above.

WHEREFORE, Plaintiff, Julianne F Trout, hereby requests this Honorable Court to enter
judgment in her favor and against Defendants, William C. Carter, Jr, Crowley Services, Crowley
Holdings, LLC, Crowley Holdings, Inc., Ryder Truck Rental, and Ryder Truck Rental, Inc., individually,

jointly, severally, and vicariously, in a sum greater than $30,000.00 plus interest, delay damages, and

costs of suit,

7
COUNT I
NEGLIGENT ENTRUSTMENT
ANNE F, TROUT V. CROWLEY SERVICES, CROWLEY INGS, LLC, CROWLEY

HOLDINGS, INC.. RYDER TRUCK RENTAL, AND RYDER TRUCK RENTAL, INC.

29. The averments of all preceding paragraphs are incorporated by reference as though fully
set forth herein.

30, _ Ai the Lime of the collision set forth above, Defendant William C. Carter, Jr, was acting
as the agent of Defendants Crowley Services, Crowley Holdings, LLC, Crowley Holdings, Inc., Ryder
Truck Rental, and Ryder ‘Iruck Rental, Inc. and was acting in the interests of and on behalf of
Defendants Crowley Services, Crowley Holdings, L.1.C, Crowley Holdings, Inc., Ryder Truck Rental,

S

and Ryder Truck Rental, Inc.

31, Accordingly, Defendants Crowley Services, Crowley Holdings, LLC, Crowley Holdings,
Inc., Ryder Truck Rental, and Ryder Truck Rental, Inc. is vicariously liable for the conduct of their

ugent, Defendant, William C. Carter, Jr., os detailed above.

Case 1D: 190300747
al

Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 15 of 18

32, Defendants Crowley Services, Crowley Holdings, LLC, Crowley Holdings, Inc,, Ryder
Truck Rental, and Ryder Truck Rental, Inc. was further negligent and careless in entrusting their vehicle
io ah operator whom they knew or should have known was unqualified and/or incapable of safe
operation of the vehicle entrusted to him.

33. Defendants were further negligent in their hiring, supervision, and training of William C.
Carter, Jr.

34, As a direct and proximate result of the negligent entrustment of the vehicle, Plaintiff
sustained the injuries mentioned above.

WHEREFORE, Plaintiff, Julianne F. ‘Trout, hereby requests this Honorable Court to enter
Jedpgment in her favor and against Defendants, Crowley Services, Crowley Holdings, LLC, Crowley
Holdings, Inc., Ryder Truck Rental, and Ryder Truck Rental, Inc., individually, jointly, severaliy, and

vicariously, in a sum greater than 650,000.00 plus interest, delay damages, and costs of suit.

Respectfully Submitted,

FINE AND STAUD, LLC

BY:

THEODORE C/LEVY, ESQUIRE
AMY'S. SOLL, ESQUIRE

" Attorneys for Plaintiff
DATE; gb.
. &

 

Case [D; 190300747

 
Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 16 of 18

VERIFICATION

|, Julianne Trout, hereby state that | am the PLAINTIFF in this matter; that

the averments contained in the foregoing COMPLAINT

are true and correct to the best of my knowledge, information and belief, and further that

this statement ls made subject to the penalties of 18 Pa. C.S, §4904 relating to unsworn

falsification.

DATE: z b; /{ Q Julianne Trout

 

 

4
i
i
i

Case 11D; 190300787
 

Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 17 of 18

 

   

PO ae aes EE
From: Jedie A. Bennett on behalf of Ryder Claims
Sent: Tuesday, March 12, 2019 8:13 AM
To: James M. Reedy
Ce: Mike Roy
Subject: SUIT Julianne Trout = FW: LEGAL [1]
Attachments: img-190312073704-0001.pdf; img-1903 12073704-0002. pdf;

img-190312073704-0003.pdf; img-190312073 704-0004. pdf

Ryder National Liab Claims Office
PO Box 2377

Centennial CO 80) 41

PHH# 303.795.2182

FAX# 800.677.8988

From: Pamela L. Ewersmann

Sent: Tuesday, March 12, 2019 6:41 AM

To: Ryder Claims <ryder_claims@ryder.com>
Subject: LEGAL (1)

Pamela Nally

Senior Renta! Sales Representative
3100 Industrial Parkway
Jeffersonville, IN 47130
812.288.0924 Ext 17

812.283.1287 Fax

 

Fromm: 0114 Rental@ryder.com <0214 Rental der.com>
Sent: Tuesday, March 12, 2019 8:28 AM

To: Pamela L. Ewersmann
Subject: Scan Data from [XRX9C934E266F25][1)

The information contained in this electronic communication and any accompanying document is confidential,
maybe.

attorney-client privileged, and is intended only for the use of the addressee. It is the property of Ryder System,
Inc. Unauthorized use, disclosure or copying of this communication, or any part of it, is strictly prohibited and
may be unlawful. If you have received this communication in error, please notify the sender immediately by

return
email, and destroy this communication and all coples of it, including all attachments. Electronic

communication

 
| Fe a 4 a wee ee i a oy

Case 5:19-cv-01538-JLS Document 1-1 Filed 04/10/19 Page 18 of 18

may be susceptible te data corruption, interception and unauthorized tampering and Ryder disclaims all
liability
of any kind for such actions or any consequences that may arise directly or indirectly therefrom.
